DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Pgs. 1-4, filed 03/03/2022, with respect to the rejections based on Oshima have been fully considered and are persuasive.  The rejections have been withdrawn. 
Allowable Subject Matter

Claims 1, 3, and 6-8 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claim 1.  The closest prior art is Oshima et al. (US 2019/0136346 A1), herein Oshima.  However, Oshima fails to teach wherein the area fraction of the Fe matrix structure of the copper alloy is 20 to 40 wt% of the total area.  Oshima teaches the Fe matrix structure is a hard phase which is a compound phase [0014, 0017, 0044].  Oshima further teaches the hard phase is 5% or more and 15% or less of the area ratio [0053,0056].  Additionally, the examples all show the area ratio are in the range of 3.6-5.8 %.  Further, there was no teaching or suggestion found to change the phase amount to meet the relationship as Oshima teaches a larger amount of the hard particle phase leads to an increase in the wear of a counterpart material (aggression to a counter material) and/or deteriorate the machinability.  Thus, claim 1 is allowable as are the dependent claims.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Examiner, Art Unit 1784